Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 1, 2020                                                                                        Bridget M. McCormack,
                                                                                                                    Chief Justice

  160707                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                            Brian K. Zahra
            Plaintiff-Appellee,                                                                         Richard H. Bernstein
  v                                                                  SC: 160707                         Elizabeth T. Clement
                                                                     COA: 336050                        Megan K. Cavanagh,
                                                                                                                         Justices
                                                                     Wayne CC: 04-004270-FC
  GREGORY CARL WASHINGTON,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the September 17, 2019
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether the trial court’s act of resentencing the defendant while an
  application for leave to appeal was pending in this Court constituted a defect in subject-
  matter jurisdiction; and (2) if so, whether defects in subject-matter jurisdiction can be
  challenged in a successive motion for relief from judgment. Compare MCR 6.502(G)(2)
  (only permitting a second or subsequent motion for relief from judgment if it is based on
  a retroactive change in the law or on a claim of new evidence) and In re Ives, 314 Mich
  690, 696 (1946) (“The question of jurisdiction of the subject-matter may be raised at any
  time.”). In addition to the brief, the appellant shall electronically file an appendix
  conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the
  appendix page numbers as required by MCR 7.312(B)(1). The appellee shall file a
  supplemental brief within 21 days of being served with the appellant’s brief. The
  appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
  of the appendix filed by the appellant. A reply, if any, must be filed by the appellant
  within 14 days of being served with the appellee’s brief. The parties should not submit
  mere restatements of their application papers.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 1, 2020
           t0428
                                                                                Clerk